Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 01/19/2021 Amendment in the application of Kim et al. for the "DISPLAY APPARATUS AND OPERATING CHANNEL SETTING METHOD FOR DISPLAY APPARATUS" filed 08/19/2019.  This application is a continuation of 15/853,092, filed 12/22/2017, now U.S. Patent #10,432,887 and claims foreign priority to 10-2017-0026475, filed 02/28/2017 in Republic of Korea.  The amendment and response has been entered and made of record.  Claim 1 has been amended, and the terminal disclaimers filed on 08/25/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  Claims 1-20 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Hassan et al. (US#8,792,429) in view of Vaidya et al. (US#9,271,322) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
           Applicant’s argument with respect to the rejected claim 1 (page 11, last paragraph) that the cited references fail to teach or suggest "receive device information of the UE which comprises information about wireless connection between the UE and AP".   Applicant’s attention is directed to Fig. 2 of Hassan et al. (US#8,792,429) for a block diagram illustrated an architecture for computing device 210 that may be operated to transmit control information in at least two channels, in which Application 220 may generate information for wireless transmission or may process information received wirelessly between UE 120 & AP 140 of Fig. 1 (Col. 6, lines 11-52: setting up control information about wireless connection between the UE and AP).  Furthermore, Vaidya et al. (US#9,271,322) teaches in Fig. 4 a block diagram illustrated a Col. 4, line 10 to Col. 5, line 51).     
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.         This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

7.       Claims 1-8, 11-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable Hassan et al. (US#8,792,429) in view of Vaidya et al. (US#9,271,322). 
	Regarding claim 1, the references disclose a system and method for operating channel setting in P2P transmission in a WiFi system, in accordance with the essential features of the claims.  Hassan et al. (US#8,792,429) discloses a display apparatus comprising: a communi cation interface configured to be wirelessly connected to at least one of a first access point and a portable device (see Figs. 1, 5; Col. 4, lines 41-63, i.e. television 130 may be equipped with a wireless receiver and Col. 12, line 55 to Col. 13, line 11, i.e. television 530 may communicate with access point 540 over link 534B); and a processor configured to receive device information of the portable device, which comprises first information about a wireless connection between the portable device and the first access point and second information from the portable device (Fig. 1; Col. 4, lines 41-63, i.e. television 130 may be equipped with a wireless receiver and associated controller that forms a Wi-Fi direct group as a client of computing device 120), and determine a peer-to-peer (P2P) operating channel between the display apparatus and the portable device based on the device information of the display apparatus and the device information of the portable device, and control the display apparatus to connect the display apparatus to the portable device through the determined P2P operating channel (see Fig. 1; Col. 4, line 54 to Col. 5, line 23; i.e, side channel 134 may be formed over a BLUETOOTH.RTM. link or a link in other suitable P2P peer-to-peer protocol & Fig. 5; Col. 12, lines 55 plus, i.e. television 530 may communicate with access point 540 over link 534B. Links 534A and 534B connect computing device 520 and television 530 in a local network, allowing the devices to exchange information,).
However, Hassan reference does not disclose expressly wherein information about whether the portable device & display apparatus supports a real simultaneous dual band (RSDB).  In the same field of endeavor, Vaidya et al. (US#9,271,322) teaches in Fig. 4 a schematic block diagram illustrated a communication system 400 provides for a MIMO connection (403a and 403b) between access point 401 and wireless communications device 411. Wireless communications device 411 includes dual-radio transceiver module 405 with multiple signal processing chains 412/413 for processing multiple radio signal streams.  As shown in Fig. 4, in WLAN RSDB (Real Simultaneous Dual Band) operation, two WLAN cores (such as core A 412 and core B 413) within the same WLAN device (e.g. WLAN device 411) operate on two different WLAN bands, e.g. the 2.4 Ghz and 5 Ghz bands simultaneously (Col. 4, lines 13-63: a real simultaneous dual band (RSDB) device entitled to establish a P2P-GO second communications interface, the second communications interface is created in a different band to insure optimal usage of hardware resources).  It’s also noted that RSDB or dual band simultaneous (DBS) technology is technology to enable a concurrent connection to and transmission/reception to/from dual bands, for example, different frequency bands (5 GHz and 2.4 GHz) in a Wi-Fi module supporting multiple input multiple output (MIMO). That is, in a Wi-Fi module supporting MIMO, by assigning, when an AP connection channel and a P2P channel use different bands, 1x1 to the AP connection channel and 1.times.1 to the P2P channel from 2.times.2 MIMO, concurrent connections between the different bands (2.4 GHz/5 GHz) may be possible by physical antenna separation to prevent generation of multi channel concurrency (MCC), and are well known in the art.
Hassan et al.: Fig. 1; Col. 4, line 41 to Col. 5, line 23 ), and wherein, the processor is further configured to: identify whether the display apparatus and the portable device support the RSDB connection based on the second information and the fourth information, and determine the peer-to-peer (P2P) operating channel between the display apparatus and the portable device further based on the first information and the third information (Vaidya et al.: Col. 4, lines 13-63).  
Regarding claim 3, the reference further teach wherein the display apparatus, the portable device, and the first or second access point are connected to each other through any one or any combination of a single channel concurrency, a multichannel concurrency connection, and an RSDB connection, and the processor is further configured to determine the P2P operating channel that minimizes a number of the multi-channel concurrency connection (Vaidya: Fig. 4; Col. 4, lines 13-63).
Regarding claim 4, the reference further teach wherein operable channels of the display apparatus comprise a first frequency band and a second frequency band that is higher than the first frequency band, the processor is further configured to set the P2P operating channel as the second frequency band to minimize the number of the multi-channel concurrency connection (Vaidya: see Fig. 6; Col. 6, line 44 to Col. 7, line 18).
Regarding claim 5, the reference further teach wherein when the portable device is wirelessly connected to the first or second access point at the first frequency band and supports Vaidya: Fig. 4; Col. 4, lines 13-63).
Regarding claim 6, the reference further teach wherein real simultaneous dual band (RSDB) communications with a 2.4 GHz PHY and a 5 GHz PHY (Hassan: Col. 5, lines 29-30).
Regarding claim 7, the reference further teach wherein the information includes: information about whether the portable device is connected to the first access point or the second access point, and when the portable device is connected to the first access point or the second access point, information about the first access point or the second access point that is connected to the portable device, an operating channel frequency band of the portable device, and an operating channel number of the portable device (Hassan: Fig. 2; Col. 6, lines 11-61).
Regarding claim 8, the reference further teach wherein the processor is further configured to set the display apparatus as a group owner on the device information of the display apparatus and the device information of the portable device (Hassan: Fig. 1; Col. 4, lines 41-53).
Regarding claims 11-18, they are method claims corresponding to the apparatus claims 1-8 above. Therefore, claims 11-18 are analyzed and rejected as previously discussed with respect to claims 1-8 above. 
Regarding claim 20, this claim differs from Hassan et al. (US#8,792,429) in view of Vaidya et al. (US#9,271,322) in that the claim recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 1, 11 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Hassan in view of Vaidya for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for providing operating channel setting in P2P, and easy to maintenance, upgrade.  	  

Allowable Subject Matter
8.	Claims 9, 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the processor is further configured to transmit, to the portable device, a group owner negotiation request message or an invitation request message, which comprises an operating channel selected from among available channels of the display apparatus, and receive, from the portable device, a group owner negotiation response message including an operating channel of the portable device, as specifically recited in the claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Feb. 22, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477